Title: To George Washington from the Citizens of Mero District, North Carolina, 30 November 1789
From: Citizens of Mero District, North Carolina
To: Washington, George


          
            State of North Carolina Miro District30th Novemr 1789
            His Excellency the President, and the Honorable the Congress of the United States.
          
          We the underwritten in behalf of ourselves and others, Inhabitants of the State and District afforesaid, situated on Cumberland River, beg leave to lay before Your Honorable and much esteemed body a true State of the numerous, Singular hardships, dangers and disadvantages, attending a Settlement which (tho of little Significance in its present State) will, we trust in a short period become a valuable member of the United Community.
          This Country previous to the late glorious revolution, was purchased, together with that known by the name of Kentucky by Richard Henderson and his associates from whose encouragement many of your petitioners removed and Settled with their families at a place then well known by the name of the French lick, now the Town of Nashville, at the risque of their lives and properties in the heart of a Country Surrounded by

Savages, with a flattering prospect of being the means of encreasing population and cultivation, of this truely rich and valuable country. These pleasing prospects were however for a short period obscured by the War carried on with our late mother Country (an Epoch that we look back to with the greater pleasure as it has been the happy Cause of our present state of Independance) at the conclusion of which the State Seized and appropriated that part of the Said Country, where the whole of your Petitioners live, to the purposes of rewarding our brave defenders, many of whom have Since removed to and Settled here under a confidence, in that Community’s afording them a protection against their Savage Neighbours, whose lives, Liberties and properties they had at the risque of their own So Gallantly defended: In this situation, we continued at this place Subject to all the hardships and inconvenances naturally attending the Settling a wild uncultivated Country, with the additional disadvantage of constant depredations from our Savage Neighbours, who have afforded us little, or no respite, for about ten Years, from all the terrifying calamities of a Savage War, until the Year 1786, when at the constant pressing Solicitations of the Inhabitants the General Assembly of the State Summoned so much humanity as to afford their distressed Supplicants a small Batallion Consisting of two hundred men properly officered, for two Years at the expiration whereof they were disbanded and Your Petitioners left as before without any other dependance than their own strength and determined resolution to support their little growing Settlement⟨.⟩ those fiew troops, however advantagious to the Settlement were far from being able to remove all the disadvantages the Settlers laboured under on account of the ennemy or preventing many valuable Citizens from being killed at their habitations on the frontiers and Since the expiration of their time, the list has been dailey encreasing So that the number killed Since the first day of January 1788 (from an exact Register that has been kept) Amount to 54 Persons who have been barbarously murdered while at their domestic employment without the most distant prospect of any further assistance from the legislative body of the State than overtures to the Indians for a Treaty of peace and amity which we have the most alarming reasons to believe from the accounts

received in this place of the Indignities offered by McGilvray to the Commissioners delegated by your Honorable Body to treat with the Creek Nation will never avail us any thing untill an army is Sent into the heart of their Country Sufficient to extirpate their whole Savage race.
          We do with the utmost Candour acknowledge that as Members of the State of North Carolina we have not at present the least pretence for making this address and prayer to Your Honorable Body: But in full confidence the Convention that is now sitting will adopt the Federal Constitution, we are encouraged to hope that Your Honorable Body will take our Situation into your most Serious consideration, and afford us Such protection and Support, as You in your wisdom may deem Sufficient to prevent the future depredations of our merciless and Savage Enemies—and Your Petitioners, will, as in duty bound, ever pray &c.
        